Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 1 of 10 PageID #: 157



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
ERIC J. WILLIAMS,

                              Plaintiff,
                                                      MEMORANDUM & ORDER
            -against-                                 18-CV-5104(JS)(ARL)

CLIENT SERVICES, INC.,

                         Defendant.
----------------------------------------X
APPEARANCES
For Plaintiff:      Jonathan Mark Cader, Esq.
                    Craig B. Sanders, Esq.
                    David M. Barshay, Esq.
                    Barshay Sanders, PLLC
                    100 Garden City Plaza, Suite 500
                    Garden City, New York 11530

For Defendant:          Brendan Hoffman Little, Esq.
                        Lippes Mathias Wexler Friedman LLP
                        50 Fountain Plaza, Suite 1700
                        Buffalo, New York 14202

                        Thomas Daniel Latin, Esq.
                        Sheehen Greene
                        99 Pine Street, Suite 402
                        Albany, New York 12207

SEYBERT, District Judge:

            Plaintiff Eric J. Williams (“Plaintiff”) commenced this

action against defendant Client Services, Inc. (“Defendant”), a

debt collector, alleging violations of the Fair Debt Collection

Practices    Act   (“FDCPA”),    15 U.S.C. § 1692,     et   seq.   (“Section

1692”).     (Compl., D.E. 1.)       By Report and Recommendation dated

May 26, 2020, Magistrate Judge Arlene R. Lindsay recommended that

the Court grant Defendant’s motion for judgment on the pleadings
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 2 of 10 PageID #: 158



pursuant to Federal Rule of Civil Procedure 12(c).                   (“R&R,” D.E.

25; Mot., D.E. 19.)           Plaintiff timely filed objections.           (Obj.,

D.E.    26;   Obj.    Opp.,    D.E.    27.)      For   the    following   reasons,

Plaintiff’s objections are OVERRULED, the R&R is ADOPTED, and

Defendant’s motion is GRANTED.

                                      BACKGROUND

              The Court presumes the parties’ familiarity with the

factual background as set forth in the R&R.                   In brief, Plaintiff

allegedly owes a debt that was assigned or otherwise transferred

to Defendant for collection. (See generally Compl.) In an attempt

to collect the debt, on or around October 4, 2017, Defendant sent

Plaintiff a collection letter.                (Oct. 4, 2017 Letter, D.E. 1-1,

(the “Letter”).)       The top left corner of the Letter states:

        RE: CHASE BANK USA, N.A.
        ACCOUNT NUMBER: XXXXXXXXXXXX1909
        BALANCE DUE: $747.95
        REFERENCE NUMBER: [REDACTED]3377

(Letter at 1.) Under “Debt Validation Notice,” the Letter provides

the “Current Balance” and states, among other things, that “[t]he

above     account     has     been    placed    with    our    organization    for

collections.”        (Letter at 1.)

              The Complaint asserts two claims: (1) the Letter failed

to explicitly, or clearly, provide the name of the creditor to

whom the debt is owed, in violation of Section 1692g(a)(2) (Compl.,

Count I, ¶¶ 17-41); and (2) by failing to identify the creditor,


                                          2
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 3 of 10 PageID #: 159



the Letter is deceptive because it can be reasonably read by the

least sophisticated consumer to have two or more meanings, one of

which is inaccurate, in violation of Section 1692e (Compl., Count

II, ¶¶ 42-55).

                               PROCEDURAL HISTORY

            On November 15, 2019, Defendant filed the pending motion

for judgment on the pleadings, which Plaintiff opposed.            (See Def.

Br., D.E. 19-1; Pl. Opp., D.E. 20; Def. Reply, D.E. 21.) Defendant

argued, among other things, that the least sophisticated consumer

understands that the Letter adequately identifies Chase Bank USA,

N.A. (“Chase”) as the creditor to whom the debt is owed.                    (See

Def. Br at 4-9.)        The Court referred the motion to Judge Lindsay

for a R&R. (See Apr. 7, 2020 Elec. Order.) The parties thereafter

provided filed notices of supplemental authorities.             (Def. Suppl.

Ltr., D.E. 22; Pl. Suppl. Ltr., D.E. 23; Def. Suppl. Reply, D.E.

24.)

            On    May 26, 2020,        Judge    Lindsay   issued   the       R&R

recommending     that    the   Court    grant   Defendant’s   motion   in    its

entirety.     (See generally R&R.)           Judge Lindsay stated that “the

Second Circuit has not directly addressed how clearly a debt

collection notice must identify the name of the creditor” and the

“courts appear to be split.”           (R&R at 6.)   She explained that, on

one hand, courts “have found collection letters to be in violation

of § 1692g(a)(2) for merely stating RE and the name of an entity

                                         3
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 4 of 10 PageID #: 160



in a collection letter.”        (R&R at 6 (citation omitted).)         On the

other     hand,    several   courts,   including   Judge    Lindsay,    “have

determined that potential label confusion by use of the ‘RE’ can

be alleviated by the collection agency’s plain statement that it

is attempting to collect a debt on behalf of an ‘above referenced

client.’”         (R&R at 6-7 (citations omitted).)          Judge Lindsay

analyzed the Letter in its entirety and found that (1) the Letter

sufficiently identified Chase as the creditor and (2) Plaintiff

failed to identify “any other ‘reasonable’ interpretation” that

“would suggest that someone other than Chase was the creditor.”

(R&R at 7-8.)        Thus, the collection letter complied with Sections

1692e and 1692g of the FDCPA.       (R&R at 8.)

                                  ANALYSIS

I.      Legal Standard

             A district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.”    28 U.S.C. § 636(b)(1)(C); see also FED. R. CIV. P. 72.         The

district judge must evaluate proper objections de novo however,

where a party “makes only conclusory or general objections, or

simply reiterates [the] original arguments, the Court reviews the

Report and Recommendation only for clear error.”             FED. R. CIV. P.

72(b)(3); Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y.

2008) (internal quotation marks and citation omitted).



                                       4
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 5 of 10 PageID #: 161



II.    Discussion

              As articulated by Plaintiff, the “primary issue” is

whether the Letter “adequately stated the name of the creditor to

whom Plaintiff’s alleged debt is owed.”             (Obj. at 1.)    Plaintiff

distinguishes the cases cited in the R&R (Obj. at 6-10) and argues

that Judge Lindsay should have found that the Letter falls under

the line of cases holding that “merely stating ‘RE:’ followed by

the name of an entity” is insufficient under Section 1692g(a)(2)

(Obj. at 1, 5-6).          Defendant responds that the Letter complies

with the FDCPA because it “provides enough information that a

consumer, even the least sophisticated consumer, can reasonably

infer ‘the name of the creditor to whom the debt is owed’” and

“the   test    is    not   whether   this   case   is   identical   to   others

previously decided.”        (Obj. Opp. at 2-4.)

              Although Plaintiff recites many of the same arguments

offered in the underlying brief, the Court adopts the R&R under de

novo review.        Pursuant to Section 1692g(a)(2), a debt collection

letter must contain “the name of the creditor to whom the debt is

owed.”    The law is clear: “[i]n determining whether a collection

letter violates § 1692g(a)(2), ‘[t]he court’s role is to assess

whether the ‘least sophisticated consumer’ who read[s] the entire

letter would have been aware that the name of the creditor appeared

in the letter.’”       Eger v. Sw. Credit Sys., L.P., No. 17-CV-0819,

2019 WL 1574802, at *4 (E.D.N.Y. Apr. 11, 2019) (quoting Dewees v.

                                        5
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 6 of 10 PageID #: 162



Legal Servicing, LLC, 506 F. Supp. 2d 128, 132 (E.D.N.Y. 2007) and

citing McStay v. I.C. Sys., Inc., 308 F.3d 188, 191 (2d Cir. 2002))

(alterations in original).         Thus, because “letters must be read in

their entirety, the use of a potentially misleading label may be

cured by other language within the letter that alerts even the

least sophisticated consumer to the identity of the creditor to

whom the debt is owed.”         Eger, 2019 WL 1574802, at *5 (further

citations omitted).

            When applying the above-referenced standard to the facts

of this case, the Court agrees with the reasoning in the R&R that

the Letter complies with the FDCPA when read as a whole.              Indeed,

for the reasons outlined by Judge Lindsay in the R&R (see R&R at

7-8), “the Letter in the present case does not suffer from th[e]

critical shortcoming[s]” as the letters in the cases cited by

Plaintiff.1     Eger, 2019 WL 1574802, at *6; (see, e.g., Obj. at 4

n.5.)

            Although Plaintiff describes Ocampo v. Client Services,

Inc., No. 18-CV-432, 2019 WL 2881422 (E.D.N.Y. July 3, 2019) as a

“rogue decision,” the Court finds Ocampo particularly persuasive.

(Obj. at 8.)      Here, as in Ocampo, the Letter states “RE: Chase

Bank USA, N.A.,” and identifies the account number and balance

due,    which   “especially   in    conjunction   with   the   name   of   the


1 Further, the cases cited by Plaintiff underscore that collection
letters must be reviewed in their entirety.
                                       6
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 7 of 10 PageID #: 163



creditor-–is      sufficient     information      for    even     the   least

sophisticated consumer to understand that the debt collection

letter is attempting to collect a debt.”          Ocampo, 2019 WL 2881422,

at *2.     Indeed, the least sophisticated consumer would understand

that he has a debt with Chase and can match the account “with the

account number on the letter.”            Id.   Moreover, “[i]t would be

particularly difficult for the least sophisticated consumer to be

confused about who the creditor is because there is no other entity

even mentioned in the [L]etter, besides defendant,” and “the least

sophisticated consumer would be able to infer that defendant is

the debt collector, not the creditor.”          Id.

             What is more, the Letter clearly invites Plaintiff to

inquire as to the “name and address of the original creditor, if

different from the current creditor.”           (Letter at 1.)    Therefore,

it logically follows that while the Letter does not use the word

“creditor,” the context and contents of the Letter “implicitly

mak[e] clear” that Chase is the creditor.               Lugo v. Forster &

Garbus, LLP, No. 19-CV-1435, 2019 WL 5303957, at *3 (E.D.N.Y.

Oct. 21,    2019)   (collecting     cases).      Therefore,     Defendant   is

entitled to judgment on the pleadings as to Plaintiff’s claims

under Section 1692g(a)(2).2


2 The Complaint alleges that the “Debt was primarily for
personal, family or household purposes,” and “[s]ometime after
the incurrence of the Debt, Plaintiff fell behind on payments
owed.” (Compl. ¶¶ 11-12.) Thus dismissal is appropriate for
                                      7
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 8 of 10 PageID #: 164



            The Court also declines Plaintiff’s invitation to adopt

the “unsophisticated consumer” standard recently articulated by

the Seventh Circuit in Steffek v. Client Services, Inc., 948 F.3d

761 (7th Cir. 2020).      (See Obj. at 10-11.)     “In the Second Circuit,

‘the question of whether a communication complies with the FDCPA

is determined from the perspective of the ‘least sophisticated

consumer.’’”     Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236,

239 (2d Cir. 2019) (quoting Jacobson v. Healthcare Fin. Servs.,

Inc., 516 F.3d 85, 90 (2d Cir. 2008)).         At this juncture, there is

no valid reason to depart from the “least sophisticated consumer”

standard.

            Plaintiff further argues, as he did in his underlying

brief, (1) that the Court should ignore that Defendant identified

itself as a debt collector because under Section 1692e it was

required to identify itself as a debt collector3 (Obj. at 8-9; Pl.




the added reasons that “[t]he Court presumes the least
sophisticated consumer would have knowledge about” a debt where
he has “incur[ed] goods and/or services costing [hundreds] of
dollars; and, thereafter, falls behind” on payments. Campagna
v. Client Servs., Inc., No. 18-CV-3039, 2019 WL 6498171, at *8
(E.D.N.Y. Dec. 3, 2019).

3 The Court questions Plaintiff’s request that the Court ignore
Defendant’s compliance with the FDCPA by identifying as a debt
collector. To do so would render Section 1692e(11)’s
requirements superfluous and undermine the FDCPA’s ultimate
purpose: “to eliminate abusive debt collection practices by debt
collectors . . . .” 28 U.S.C. 1692(e). In any event, because
the Court is required to review the Letter in its entirety, as
stated supra, it cannot ignore that Defendant clearly identified
                                      8
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 9 of 10 PageID #: 165



Opp. at 11), and (2) because the Letter states that the debt had

been “charged off,” the least sophisticated consumer “understands

that charged off debts are often sold on the secondary market” and

therefore may “assume that Defendant is now the creditor to whom

the debt is owed” (Obj. at 9-10; Pl. Opp. at 19-20).               Here, the

Court finds that Plaintiff has “merely reiterated [his] original

arguments” and reviews this portion of the R&R for clear error.

Media Glow Digital, LLC v. Panasonic Corp. of N. Am., No. 16-CV-

7907, 2019 WL 1434311, at *3 (S.D.N.Y. Mar. 29, 2019).            Finding no

clear error, the Court OVERRULES these objections.

            Finally, Section 1692e prohibits “any false, deceptive,

or misleading representation or means in connection with the

collection of any debt.”       For the reasons stated herein, the Court

finds that “the provision of the consumer’s account number with

the   creditor,    in   conjunction    with   naming   the   creditor,    [ ]

eliminates the possibility that the Letter could be reasonably

read by the least sophisticated consumer to have two or more

different meanings, one of which is inaccurate.”              Eger, 2019 WL

1574802, at *6.     Thus, Plaintiff’s claims under Section 1692e must

be dismissed.




itself as a debt collector, and not a creditor, as required by
the FDCPA.
                                      9
Case 2:18-cv-05104-JS-ARL Document 28 Filed 07/29/20 Page 10 of 10 PageID #: 166



                                  CONCLUSION

             Therefore,    Defendant’s     motion   for   judgment    on   the

 pleadings (D.E. 19) is GRANTED, Plaintiff’s objections (D.E. 26)

 are OVERRULED, and the R&R (D.E. 25) is ADOPTED in its entirety.

 The Clerk of the Court is directed to enter judgment accordingly

 and to mark this case CLOSED.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT     _
                                           Joanna Seybert, U.S.D.J.

 Dated:      July   29 , 2020
             Central Islip, New York




                                      10
